DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sato et al. (US-20090135183-A1).
Regarding claims 1 and 8, Sato teaches an information processing apparatus (Fig. 43. [0240] It is to be noted that, in FIG. 43, the structural elements common with FIG. 1 are assigned with the same numerical references as those in FIG. 1),  having a computer program for a computer ([0015]), for carrying out a method for acquiring information regarding a normal line of a surface of an object from a polarized image thereof for information processing (110 of fig. 43, [0011] a normal vector information generating unit configured to generate normal vector information identifying a normal vector on the surface of the object in the attached shadow area extracted by the shadow area extracting unit using the polarization information obtained by the image information obtaining unit. In this way, normal vector information on the surface of the corresponding object is generated for the shadow areas using the polarized information; S101-S102 of fig. 44), the information processing apparatus comprising: 
a region division section (103, 104, and 120 of fig. 43) configured to divide an image plane into a plurality of regions so as to assign either a specular reflection model or a diffuse reflection model to each of the regions (S103 of fig. 44; Divide image into Diffuse reflection area and Specular reflection area); 
a normal line calculation section (104 of fig. 43) configured to obtain a distribution of normal lines of each of the regions divided of the polarized image through application of the assigned model (S104 of fig. 44, the normal vector information generating device generates normal vector information in the surface of an object, [0079]); and 

wherein the region division section (103 and 104 of fig. 43; see 104 of fig. 20) assigns 
the diffuse reflection model to all regions of the plurality of regions in which luminance is higher than a threshold value in a luminance image corresponding to the polarized image ([0007] The information of emission plane for diffuse reflection is calculated from the angle at which the value of luminance changed by the rotation of the deflecting plate becomes the maximum; 308 of fig. 20;  [0155] The unit for generating normal vector information assuming diffuse reflection 308 is a processing unit for generating normal vector information of a pixel corresponding to a diffuse reflection area assuming diffuse reflection. More specifically, the angle of the polarization principal axis at which the luminance becomes the maximum in the sinusoidal obtained through the approximation is generated as the normal vector information of the emission plane of the object corresponding to the pixel) and 
the specular reflection model to all remaining region of the plurality of regions having luminance lower than the threshold value (309 of fig. 20, [0156] The unit for generating normal vector information assuming specular reflection 309 is a processing unit for generating normal vector information of pixels corresponding to specular reflection areas and attached shadow areas assuming specular reflection. More specifically, the angle of the polarization principal axis at which the luminance becomes the minimum in the sinusoidal obtained through the approximation is generated as the normal vector information of the incidence plane of the object corresponding to the pixel).
                        
                            ≥
                        
                     256 and degree of polarization ρ< 0.7 of fig. 19 for Diffuse reflection area, and the other area is Specular reflection area).  
Regarding claim 4, Sato further teaches the information processing apparatus according to claim 1, wherein the output data generation section performs information processing using the result of the region division carried out by the region division section (104 of figs. 43 and 44).  
Regarding claim 6, Sato further teaches the information processing apparatus according to any one of claim 1, further comprising: an illumination control section (105 of fig. 28) configured to control either turning-on/off or luminous intensity of a light source positioned within a predetermined distance from an imaging apparatus configured to capture the polarized image ([0173-0174] this light emitting unit 105 controls lighting of the flash; [0176] Assuming that the lighting position of the flash is sufficiently close to the positions of the imaging elements and the distances between them are approximately equal); 
wherein the region division section, the normal line calculation section (104 and S104 of figs. 43 and 44), and the integration section operate during a period in which the light source is turned on or provides a luminous intensity level equal to or higher than a predetermined level (fig. 19, see A: Amplitude of luminance variation curve by polarizers).
Regarding claim 7, Sato further teaches a normal line information acquisition method (fig. 43, [0015]), for acquiring information regarding a normal line of a surface of an object from a polarized image thereof (110 of fig. 43, [0011] a normal vector information generating unit 
dividing an image plane into a plurality of regions so as to assign either a specular reflection model or a diffuse reflection model to each of the regions (103 and 120 of fig. 43; fig. S103 of fig. 44; Diffuse reflection area and Specular reflection area of figure 19); 
obtaining a distribution of normal lines of each of the regions divided of the polarized image through application of the assigned model (104 of fig. 43; S104 of fig. 44, normal vector); and 
integrating the distributions of normal lines of the regions so as to generate and output a normal line distribution of the entire image plane (107 and S107 of figs. 43 and 44; see details in fig. 45), and 

wherein the region division section (103 and 104 of fig. 43; see 104 of fig. 20) assigns 
the diffuse reflection model to all regions of the plurality of regions in which luminance is higher than a threshold value in a luminance image corresponding to the polarized image ([0007] The information of emission plane for diffuse reflection is calculated from the angle at which the value of luminance changed by the rotation of the deflecting plate becomes the 
the specular reflection model to all remaining region of the plurality of regions having luminance lower than the threshold value (309 of fig. 20, [0156] The unit for generating normal vector information assuming specular reflection 309 is a processing unit for generating normal vector information of pixels corresponding to specular reflection areas and attached shadow areas assuming specular reflection. More specifically, the angle of the polarization principal axis at which the luminance becomes the minimum in the sinusoidal obtained through the approximation is generated as the normal vector information of the incidence plane of the object corresponding to the pixel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2009/0135183) in view of Giger et al. (US 20140327902 A1).
Regarding claim 5, Sato further teaches the information processing apparatus according to claim 1, wherein the region division section, the normal line calculation section, and the integration section operate when a light source is positioned within a predetermined distance from an imaging apparatus configured to capture the polarized image ([0176], 210 of fig. 40,  [0231], fig. 41).  
It is noted that Sato does not teach wherein, if an object is greater than a second predetermined distance from the light source, the diffuse reflection model is used for the object as claimed.
Giger teaches wherein, if an object is greater than a second predetermined distance from the light source (24, 27, and 28 of fig. 1, the distance 28 is between the object 27 and the light 23, the light beam 24 is projecting on the particular location of the object and a distance from the particular location of the object to the light source 23 is longer than the distance 28), the diffuse reflection model is used for the object ([0002] the form of a diffuse reflection).
Taking the teachings of Sato and Giger together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching distance for the diffuse reflection of Giger into the system of Sato to improve the emission of light pulses in the distance measuring device, in particular also with regard to reducing electromagnetic interference emissions, also for improving the achievable signal/noise ratio of the distance measurement.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
The applicant argues that Sato (US-20090135183-A1) does not disclose the diffuse reflection model to all regions of the plurality of regions in which luminance is higher than a threshold value in a luminance image corresponding to the polarized image and the specular reflection model to all remaining region of the plurality of regions having luminance lower than the threshold value (this is the feature of original claim 3 that has been incorporated into independent claims).
The examiner strongly disagrees with the applicant.  It is submitted that Sato teaches wherein the region division section (103 and 104 of fig. 43; see 104 of fig. 20) assigns the diffuse reflection model to all regions of the plurality of regions in which luminance is higher than a threshold value in a luminance image corresponding to the polarized image ([0007] for diffuse reflection, the value of luminance becomes the maximum, 308 of fig. 20,  [0155] The unit for generating normal vector information assuming diffuse reflection 308 is a processing unit for generating normal vector information of a pixel corresponding to a diffuse reflection area assuming diffuse reflection. More specifically, the angle of the polarization principal axis at which the luminance becomes the maximum in the sinusoidal obtained through the approximation is generated as the normal vector information of the emission plane of the object corresponding to the pixel) and the specular reflection model to all remaining region of the plurality of regions having luminance lower than the threshold value (309 of fig. 20, [0156] The unit for generating normal vector information assuming specular reflection 309 is a processing unit for generating normal vector information of pixels corresponding to specular reflection areas 

Applicant’s arguments, see page 6, filed 02/19/2021, have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Giger et al. (US 20140327902 A1). See the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sho et al. (US 20120086950 A1) discloses SHAPE MEASURING APPARATUS AND SHAPE MEASURING METHOD.

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425